Citation Nr: 0326234	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-09 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the 50 percent evaluation assigned the veteran's 
post-traumatic stress disorder (PTSD) was properly reduced to 
30 percent, effective March 1, 2001.

2.  Entitlement to an increased evaluation for PTSD, 
currently assigned a 30 percent evaluation.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1969 to June 1971.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

REMAND

The Board notes that in January 1999, the RO granted the 
veteran service connection and assigned him a 50 percent 
evaluation for PTSD, effective from September 29, 1996.  This 
evaluation remained in effect for less than five years.  In 
August 2000, the veteran underwent a VA PTSD examination, and 
based on the findings of that examination, the RO, in a 
rating decision dated August 2000, proposed to reduce the 
evaluation assigned the veteran's PTSD to 30 percent.  The RO 
notified the veteran of this proposal, but the veteran did 
not respond.  Thereafter, by rating decision dated November 
2000, the RO reduced the evaluation as proposed, effective 
March 1, 2001.  The veteran's appeal ensues from the RO's 
November 2000 decision. 

The veteran and his representative clearly indicate that the 
veteran is seeking both a restoration of the 50 percent 
evaluation that was initially assigned his PTSD and an 
increased evaluation for that disability.  Despite this fact, 
the RO characterized the issue on appeal as "evaluation of 
PTSD, currently evaluated as 30 percent disabling."  As a 
consequence, the veteran's claim has been incompletely 
developed for appellate review.  In a statement of the case 
issued in November 2001, the RO cited regulations pertaining 
only to increased rating claims.  It did not provide the 
veteran and his representative with the law and regulations 
pertinent to the issue of whether the RO's November 2000 
rating reduction was proper.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In order to afford the veteran due process, 
a remand is necessary to cure this procedural defect.   

The Board notes further, that there has been a significant 
change in the law during the pendency of this appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, 
in part, redefined the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  According to a recent decision of 
the U. S. Court of Appeals for Veterans Claims (Court), VA 
must ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and conflicted with the Supreme Court's and the 
Federal Circuit Court's binding authority.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In this 
case, the VA examination report that the RO construed as an 
informal claim for a rating evaluation was associated with 
the claims file prior to November 2000.  Therefore, that 
claim remains pending before VA.  To the extent the Kuzma 
case is distinguishable from this case because the Board's 
decision in Kuzma was final in November 2000, when the VCAA 
was enacted, the Board finds that the provisions of the VCAA 
are applicable to the pending appeal.  

The RO has not yet notified the veteran of the VCAA or 
considered his claim pursuant thereto.  At one point, the 
Board was permitted to undertake this type of development in 
support of an appellant's claim pursuant to the VCAA.  
However, the Federal Circuit has since held that the Board no 
longer has authority to cure VCAA deficiencies.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (holding that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence).  The result is that the RO must now 
notify the veteran of the applicable provisions of the VCAA, 
including what evidence is needed to support the claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  See Quartuccio, supra. 

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, supra.  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

For the reasons noted above, this case is REMANDED to the RO 
to complete the following development:

1.  The RO must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
notifying the veteran of the applicable 
provisions of VCAA and of the evidence 
needed to support his claim, and 
indicating which evidence VA will develop 
and which evidence the veteran must 
furnish.  

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites and discusses 
the provisions governing rating 
reductions, including 38 C.F.R. §§ 3.105, 
3.344, and VA's duties to notify and 
assist, and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review. 

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  No inference should be drawn 
regarding the ultimate disposition of this claim.  The 
veteran is free to submit any additional argument or evidence 
he wishes to have considered in connection with his appeal; 
however, he is not required to act unless he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



